285 F.2d 426
PANHANDLE EASTERN PIPE LINE CO., Petitionerv.FEDERAL POWER COMMISSION.
No. 16417.
United States Court of Appeals Eighth Circuit.
October 6, 1960.

Petition for Review of Orders of Federal Power Commission.
G. R. Redding, Indianapolis, Ind., Raymond N. Shibley, Washington, D. C., and Jeff A. Robertson, Kansas City, Mo., for petitioner.
Willard W. Gatchell and Howard E. Wahrenbrock, Washington, D. C., for respondent.
PER CURIAM.


1
Petition for review of Orders of Federal Power Commission dismissed, on motion by petitioner, with unpaid costs to be borne by petitioner.